McCulloch, J. This appeal involves an attack on a .statute of this State approved February 27, 1907, making it unlawful to bet on a horse-race. Its validity is questioned on the ground that the bill was not properly certified by the President of the Senate before presentation to the Governor for his approval. The bill originated in the Senate, and was passed by that branch of the Legislature on February 4, 1907, and was returned to the Senate on February 18, 1907, after having been duly 'passed by the House. On February 11, 1907, Hon. John S. Little certified his inability, by reason of illness, to perform the duties of Governor, and Hon. John I. Moore, the President of the Senate, pursuant to the constitutional mandate, assumed the powers and duties of the office of Governor. Art. 6, § 12, Const. 1874. He attested the bill as President of the Senate, and approved it as Governor. It is contended that when the President of the Senate .assumed to discharge the duties of Governor he ceased to be President of the Senate for the time, that he therefore had no authority to attest the bill; and that for want of proper authentication the bill did not become a law. There is nothing in the Constitution of the State prescribing the manner in which a bill shall be authenticated before being presented to the Governor, or that it shall be authenticated at all. The Constitution merely provides that “every bill which shall have passed both houses of the General Assembly shall be presented to the Governor; if he approves it, he shall sign it; but if he shall not approve it, he shall return it, with his objections, to the house in which it originated.” Art.. 6, § 15. The Constitution does; however, impower each house of the General Assembly to fix its rules of proceeding, and the joint rules of the Senate and House provided that each bill should be signed by the Speaker of the House of Representatives and President of the Senate after examination by and report of t'he enrolling committee, and that when so signed it. should be delivered to the Governor by tne joint committee on enrolled bills. The validity of the statute, when the bill has been duly presented to and approved by the Governor, does not depend upon compliance with the rule requiring authentication by the several presiding officers of the two houses. Railway Co. v. Gill, 54 Ark. 101. Authentication, in accordance with the rules, by the presiding officers of the two houses is not conclusive evidence of the passage of a bill or of the contents of the bill as passed, and it may be contradicted or controlled by the entries on the journals of the two houses. Smithee v. Garth, 33 Ark. 17; Smithee v. Campbell, 41 Ark. 471. It would therefore be unreasonable to say that a lack of attestation or an improper attestation of a bill would invalidate the statute. If the bill was in fact delivered to the Governor and was approved by him, it thereupon became a law without the signature of the President of the Senate. Moore v. Green, 71 Ark. 527. It is unnecessary in this case to go into the question as to the effect of'the assumption by the President of the Senate of the duties of Governor upon his continued incumbency of the former office. In this instance he, in fact, continued to act as President of the Senate while performing the duties of Governor, and as such President he attested the bills passed by the two houses of the General Assembly. No vacancy in the office of President of the Senate was declared, and no effort was made to supplant the President while he was acting as Governor. He was the de facto President of the Senate, and his acts as su,ch in attesting bills were valid, even if it be conceded that his right to act in that capacity was suspended while he discharged the duties of Governor. In no view of the case is the statute in question open to attack on the grounds named. Judgment affirmed.